[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiff brings this action for breach of contract and conversion. Defendants assert two counterclaims, the first for breach of contract and the second in fraud.
In late June, 1987, the parties entered into consignment contracts in regard to the sale and distribution of an indefinite number of books. Books were delivered by plaintiff to defendant and originally were to be paid for in Boston. Defendants opened an office in Connecticut and the sales proceeds were to be deposited in a Hartford bank with an agent of plaintiff as the sole signatory on the bank account.
Paul G. Roland, Jr. (Jr.), on September 4, 1987 opened such an account but in his name, DBA Alka Press, with Jr. and Paul G. Roland as the sole authorized signatories.
The books shipped belonged to plaintiff until sold. Upon sale, the proceeds belonged to plaintiff. Jr. was to receive a commission on the sale of the books.
"Things had broken down" between the parties by November of 1987. Jr. sold at least $57,900 worth of plaintiff's books by December 31, 1987 but only paid plaintiff $35,000.
Jr. was never operating a branch office of or for plaintiff.
Defendants have failed in regard to their burden of proof as to each counterclaim even by the preponderance of evidence standard and, of course, the Second Counterclaim requires a CT Page 4595 higher standard.
Judgment for plaintiff for $22,900.
O'NEILL, J.